Dismissed and Opinion Filed March 27, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01681-CV

                       WALTER MITCHELL, Appellant
                                   V.
             TONYA CHANDLER, FRANK FORSHEE, PATRICK PARKER,
                      AND LETICIA TARRANT, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-12330

                               MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                Opinion by Justice Lang-Miers


       This appeal from the trial court’s February 29, 2012 take nothing final judgment and

April 27, 2012 order denying appellant’s motion for new trial was filed November 6, 2012.

Pursuant to rule of appellate procedure 26, the deadline for filing the notice of appeal was May

29, 2012, or with a timely extension motion, June 13, 2012. See TEX. R. APP. P. 26.1(a)(1), 26.3.

Because the notice of appeal on its face appeared untimely, we directed appellant to file a letter

brief addressing our jurisdiction over the appeal, and gave appellees an opportunity to respond.

Appellant, appearing pro se, responded but addressed the merits of his appeal instead of our

jurisdiction. Appellees also responded and agreed we lack jurisdiction.

        Our jurisdiction is invoked upon the timely filing of a notice of appeal. See TEX. R. APP.

P. 25.1(b); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.]
2007, no pet.). Appellant’s notice of appeal, filed beyond the deadline set forth by the appellate

rules, fails to invoke our jurisdiction. Accordingly, we dismiss the appeal.   See TEX. R. APP. P.

42.3(a).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


121681F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

WALTER MITCHELL, Appellant                        On Appeal from the 191st Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01681-CV        V.                      Trial Court Cause No. DC-10-12330.
                                                  Opinion delivered by Justice Lang-Miers,
TONYA CHANDLER, FRANK FORSHEE,                    Justices Murphy and Fillmore participating.
PATRICK PARKER, AND LETICIA
TARRANT, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellees Tonya Chandler, Frank Forshee, Patrick Parker, and Leticia Tarrant
recover their costs of this appeal from appellant Walter Mitchell.


Judgment entered this 27th day of March, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –3–